EXHIBIT 11 Schedule of Computation of Net Earnings Per Share Three Months Ended March 31, Nine Months Ended March 31, 2008 2007 2008 2007 Basic Earnings Per Share Net earnings $ 316,000 $ 831,000 $ 442,000 $ 1,900,000 Weighted-average Common Shares: Basic Shares Outstanding 7,918,000 8,122,000 8,076,000 8,110,000 Basic Earnings Per Share $ 0.04 $ 0.10 $ 0.05 $ 0.23 Diluted Earnings Per Share Net earnings $ 316,000 $ 831,000 $ 442,000 $ 1,900,000 Weighted-average Common Shares: Outstanding 7,918,000 8,122,000 8,076,000 8,110,000 Stock Options 66,000 108,000 71,000 101,000 Restricted Stock 289,000 210,000 264,000 180,000 Diluted Shares Outstanding 8,273,000 8,440,000 8,411,000 8,391,000 Diluted Earnings Per Share $ 0.04 $ 0.10 $ 0.05 $ 0.23
